


[logo.jpg]


Avago Technologies Limited
(the “Company”)


Policy on Acceleration of Executive Staff
Equity Awards in the Event of Death or Permanent Disability


September 2, 2015


This policy (the “Policy”) applies in the event of the death or Permanent
Disability, as defined below, of (i) any officer of the Company, as such term is
defined Rule 16a-1, promulgated under the Securities Exchange Act of 1934, as
amended (each, an “Officer”) and (ii) any member of the Executive Staff, from
time to time, of the Chief Executive Officer of the Company (the “CEO”), as
determined by the CEO (each such person, an “Executive Staff Member” and
together with the Officers, the “Covered Executives”).
The Board of Directors of the Company (the “Board”) believes that it is
important to provide Covered Executives with certain benefits relating to their
outstanding equity and equity-linked awards, as set forth below, upon his or her
termination of service to the Company and its subsidiaries (collectively,
“Avago”) due to death or Permanent Disability, to enhance Covered Executives’
financial security thereby providing incentive and encouragement to remain with
Avago notwithstanding the possibility of such an event.
In the event an employee of Avago experiences a Covered Termination at a time
when he or she is a Covered Executive, each outstanding and unvested Company
equity and equity-linked award held by such employee that as of the Termination
Date, pursuant to its terms, vests solely based upon continued service
(including, without limitation, each time-based share option and restricted
share unit award and each performance option and restricted share unit award for
which the performance criteria has

1



--------------------------------------------------------------------------------




been met as of the Termination Date), shall automatically become vested and, if
applicable, any forfeiture restrictions or rights of repurchase thereon shall
immediately lapse, in each case, with respect to one-hundred percent (100%) of
that number of unvested Company ordinary shares underlying such equity award as
of the Termination Date.
“Covered Termination” means the termination of Covered Executive’s employment
because of Covered Executive’s death or Permanent Disability, in each case, to
the extent necessary, that constitutes a “Separation from Service” (as defined
below).
“Permanent Disability” means the Covered Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.
“Termination Date” means the date Covered Executive experiences a Covered
Termination.
Notwithstanding any provision to the contrary in this Policy, no amount deemed
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) shall be payable pursuant to this Policy unless
Covered Executive’s termination of employment constitutes a “separation from
service” with Avago within the meaning of Section 409A of the Code and the
Department of Treasury regulations and other guidance promulgated thereunder
(“Separation from Service”) and, except as provided in the following paragraph,
any such amount shall be paid or distributed on the sixtieth (60th) day
following the Covered Executive’s Separation from Service.
If the Covered Executive is deemed at the time of his or her Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Policy is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Covered Executive’s benefits shall not be provided to Executive (or such
Executive’s heirs, executors, legatees, administrators or successors, as
applicable) prior to the earlier of (a) the expiration of the six (6)-month
period measured from the date of Executive’s Separation from Service or (b) the
date of Executive’s death. Upon the first business day

2



--------------------------------------------------------------------------------




following the expiration of the applicable Code Section 409A(a)(2)(B)(i) period,
all payments deferred pursuant to this paragraph shall be paid or distributed in
a single lump sum to Executive.
Each Covered Executive’s employment with Avago is and shall continue to be
“at-will,” as defined under applicable law.
The benefits provided under this Policy are intended to be additive to any
benefits a Covered Executive becomes entitled to under any other policy,
program, plan or agreement, notwithstanding any language therein to the
contrary, unless the provision of benefits hereunder is deemed by the Committee
to be duplicative. Any determination of the Committee shall be conclusive and
binding on the Company and the applicable Covered Executive. The determination
of the Committee need not be uniform with respect to one or more Covered
Executives.
The Policy will be governed by and construed in accordance with the laws of the
State of California.
The Board may amend, repeal or replace the Policy in whole or part at any time.















































3



--------------------------------------------------------------------------------












Policy adopted: September 2, 2015

4

